Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Homemakers A+ Services
(PTAN 2083636890),

Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-10-926
Decision No. CR2322

Date: February 14, 2011

DECISION

For the reasons set forth below, I grant the Centers for Medicare and Medicaid Services’
(CMS’s) motion for summary judgment. The undisputed evidence establishes that
Homemakers A+ Services (Petitioner) did not notify CMS that it moved to another
location, and CMS was therefore not able to conduct an on-site visit of Petitioner’s
acility. Therefore, I sustain the CMS determination that Petitioner was not operational
and conclude that CMS had the authority to revoke Petitioner’s billing privileges
pursuant to 42 C.F.R. § 424.535(a)(5)(ii).

I. Background

Petitioner is a supplier of durable medical equipment, prosthetics, orthotics, and supplies
(DMEPOS) engaged in the business of furnishing hospital beds and accessories, as well
as motorized wheelchairs and accessories. CMS Ex. 1, at 1; CMS Ex. 7, at 16. The
ollowing facts are not in dispute. On May 11, 2010 at 11:45 a.m. and 3:05 p.m., an
inspector for the National Supplier Clearinghouse (NSC), a CMS contractor, attempted to
conduct a site inspection of Petitioner at its enrolled address, 1546 Joliet Street, Dyer,
Indiana 46311. CMS Ex. 1, at 1, 2, 7-9. The inspector reported that when he arrived at
the office in the morning, and again in the afternoon, Petitioner’s office was closed.

2

CMS Ex. 1, at 7. The inspector had visited Petitioner a few times in the past and knew
Petitioner was leasing space from another company, Abode Flooring and Blinds, which
was also closed during the attempted site inspection. /d. There was a large business sign
for Petitioner about 15 feet from the street, but Petitioner did not have any other business
sign or posted hours. /d. On May 12, 2010, the inspector called Petitioner’s phone
number and reached a recorded message. Jd. On May 13, 2010, the inspector called
Abode Flooring and Blinds, Petitioner’s landlord. A male answered the phone and told
the inspector that Petitioner had moved to another location. /d. During the afternoon of
May 13, 2010, the inspector called Petitioner’s office again. This time, a person
answered the phone and told the inspector that Petitioner moved about six weeks ago to
910 Richard Road, Dyer, Indiana. Jd. The person who answered Petitioner’s phone did
not know if Petitioner had notified NSC that it moved. Jd.

As a result of the failed attempts at a site visit, in a letter dated May 28, 2010, NSC
notified Petitioner that its supplier number would be revoked retroactively to May 11,
2010, the date CMS determined Petitioner’s practice location to not be operational. CMS
Ex. 2, at 1. The notice explained that a site visit was attempted on May 11, 2010, but the
visit was “unsuccessful because the location was vacant with no hours of operation
posted.” Jd. at 1. Because the site visit could not be completed, CMS could not verify
Petitioner’s compliance with supplier standards, and therefore the facility was found “not
operational to furnish Medicare covered items and services” in violation of 42 C.F.R. §
424.535(a)(5)(ii). CMS Ex. 2, at 1-2.

NSC received Petitioner’s undated reconsideration request and acknowledged its receipt
on June 23, 2010. CMS Ex. 4. In the acknowledgment, NSC advised Petitioner that it
could submit additional documentation to support its reconsideration request. Id.
Petitioner responded via facsimile on July 6, 2010, with documentation that it argued was
proof that it attempted to notify CMS within 30 days of its move. CMS Ex. 5.!

Petitioner stated “that the [NSC] representative went to our old office that we had just
moved from and no one was there. We have our hours posted at our new location, and
someone is always here during those hours.” CMS Ex. 3, at 2; P. Ex. 3, at 2. In response
to CMS’s determination that the facility was not operational at the address of record,
Petitioner stated, “I believe this was just a misunderstanding as we were trying to have
our new address switched over from the old one.” CMS Ex. 3, at 2; P. Ex. 3, at 2.

' The documentation that Petitioner submitted included: a handwritten CMS-855S
change of business location form dated May 5, 2010, showing an address change to 910
Richard Road, Suite B, Dyer, Indiana 46311-2027; a copy of a picture of a sign with
Petitioner’s business hours; and a phone bill from April 14, 2010 to May 13, 2010
addressed to Petitioner at the 910 Richard Road address. CMS Ex. 5, at 1-5.
3

In a reconsideration decision dated July 19, 2010, a Medicare Hearing Officer affirmed
CMS’s decision to revoke Petitioner’s Medicare supplier number. CMS Ex. 6, at 3. The
Hearing Officer determined that Petitioner did not comply with supplier standard 8,
which requires a supplier to: permit “CMS, or its agents, to conduct on-site inspections
to ascertain supplier compliance;” be “accessible during reasonable business hours to
beneficiaries and to CMS;” and have “posted hours of operation.” CMS Ex. 6 at 2; 42
C.F.R. § 424.57(c)(8). Additionally, the Hearing Officer referenced Petitioner’s CMS-
855S change of business location form and concluded that CMS did not receive the form
according to the information in the case file. CMS Ex. 6 at 2.

On August 16, 2010, Petitioner filed a hearing request with the Civil Remedies Division
(CRD) of the Departmental Appeals Board (Board) to appeal the reconsideration
decision. P. Ex. 7, at 1-2. In its hearing request, Petitioner stated the following
undisputed facts. On April 9, 2010, Petitioner moved from 1546 Joliet Street, Dyer,
Indiana to a new facility at 910 Richard Road, Suite B, Dyer, Indiana. Petitioner claimed
it was unable to leave a message posted at the old location that detailed its recent move
with directions to its new location. Jd. at 1. On May 4, 2010, CMS’s contractor informed
Petitioner that it had never received the CMS-855S application reflecting the address
change. On May 5, 2010, Petitioner completed and mailed a change of address notice
that was returned for insufficient postage on May 11, 2010. /d. at 1-2. Petitioner then
stated it planned to move back to its original location at 1546 Joliet Street, Dyer, Indiana,
effective August 18, 2010. Jd. at 2. Petitioner decided that “it was best to go back to its
original location ... to maintain the original address submitted to CMS and the State of
Indiana requiring no additional documentation.” P. Br. at 4. Attached to Petitioner’s
hearing request was its completed CMS-855S application with the address change form.
See P. Ex. 7, at 8-55.

In response to Petitioner’s hearing request, on August 26, 2010, Board Member Leslie A.
Sussan issued an Acknowledgment and Pre-Hearing Order setting procedures for this
appeal.’ CMS submitted a motion for summary judgment (CMS Br.), dated September
27, 2010, and seven exhibits (CMS Exs. 1-7). Petitioner submitted a response to CMS’s
Motion (P. Br.), characterized as a motion for summary judgment, dated October 25,
2010, and attached twelve exhibits (P. Exs. 1-12). CMS submitted a reply to Petitioner’s
response (CMS Reply), dated November 5, 2010. This case was transferred to me on
October 25, 2010. Neither party objected to the admission of any exhibit. Pursuant to
the Prehearing Order in this case, Petitioner may not offer new documentary evidence in
this case, absent a showing of good cause for failing to present that evidence previously
to CMS. 42 C.F.R. § 498.56(e). Therefore, I exclude P. Exs. 8-12, as they are new
evidence, and Petitioner did not show good cause by explaining why it did not present
these exhibits earlier to CMS’s contractor. I admit CMS Exs. 1-7 and P. Exs. 1-7.

> Pursuant to 42 C.F.R. § 498.44, a member of the Board may hear appeals taken under
part 498.
II. Applicable Legal Authority

Regulations provide that CMS may revoke a currently enrolled supplier’s Medicare
billing privileges, when “CMS determines, upon on-site review, that the . . . supplier is no
longer operational to furnish Medicare covered items or services ....” 42 C.F.R.

§ 424.535(a)(5). CMS has adopted a list of supplier standards, including operational
requirements that DMEPOS suppliers must meet on a continuing basis. Among these,
the regulation provides that a supplier —

(2) Has not made, or caused to be made, any false statement or
misrepresentation of a material fact on its application for billing
privileges. (The supplier must provide complete and accurate
information in response to questions on its application for billing
privileges. The supplier must report to CMS any changes in
information supplied on the application within 30 days of the
change.);

(8) Permit CMS, or its agents to conduct on-site inspections to
ascertain supplier compliance with the requirements of this section.
The supplier location must be accessible during reasonable business
hours to beneficiaries and to CMS, and must maintain a visible sign
and posted hours of operation.

42 CFR. § 424.57(c).
The term “operational” is defined to mean that a supplier —

has a qualified physical practice location, is open to the public for
the purpose of providing health care related services, is prepared to
submit valid Medicare claims, and is properly staffed, equipped, and
stocked (as applicable, based on the type of facility or organization,
provider or supplier specialty, or the services or items being
rendered), to furnish these items or services.

42 CFR. § 424.502.
When CMS bases a revocation on a non-operational determination by CMS, or its

contractor, the revocation is effective on the date that CMS, or its contractor, determined
that the provider or supplier was no longer operational. 42 C.F.R. § 424.535(g).
III. Issues
The issues before me are whether CMS:
1. Had a legitimate basis to revoke Petitioner’s billing privileges; and

2. Is entitled to summary judgment.

IV. Findings of Fact, Conclusions of Law, and Analysis
My conclusions are in the italicized headings followed by discussion.

a. CMS had a legitimate basis to revoke Petitioner’s billing privileges because
Petitioner was not operational pursuant to the regulations.

CMS contends that it was unable to conduct an on-site survey of Petitioner’s business
since it was no longer operational at the enrolled address. CMS Br. at 1. Pursuant to 42
C.F.R. § 424.57(c)(8), a supplier is required to “permit CMS, or its agents to conduct on-
site inspections to ascertain supplier compliance . . . [t]he supplier location must be
accessible during reasonable business hours to beneficiaries and to CMS, and must
maintain a visible sign and posted hours of operation.” Additionally, CMS argues that
Petitioner did not meet supplier standard 2, which requires the supplier to notify CMS of
any changes in information supplied on the application within 30 days of the change, and
supplier standard 7, which requires the supplier to maintain a physical facility on an
appropriate site. CMS Br. at 3.

Petitioner acknowledges that it moved to a new location on April 9, 2010, and it did not
post notice of the new location at the old location. P. Ex. 7, at 1. The attempted site
visits occurred over a month later on May 11, 2010. CMS Ex. 1, at 7. Petitioner
concedes that CMS did not receive notice that Petitioner changed its business address
because Petitioner’s notification was returned to Petitioner on May 11, 2010, for
insufficient postage. P. Br. at 4; P. Ex. 7, at 1-2. This is consistent with the
determination of the Medicare Hearing Officer that CMS did not receive Petitioner’s
CMS-855S change of business location notification. CMS Ex. 6, at 2. There is no
indication in the record below that, after Petitioner received the returned notification,
Petitioner attempted to re-submit the notification to CMS. With its hearing request dated
August 16, 2010, Petitioner finally submitted its enrollment update with the change of
address information. However, in its brief, Petitioner stated it was relocating back to its
original location. Petitioner explained “it was best to go back to its original location . . .
to maintain the original address submitted to CMS and the State of Indiana requiring no
additional documentation.” P. Br. at 4.

6

Not only did Petitioner’s temporary move make it impossible for CMS to conduct an
on-site visit to verify compliance for more than four months, but this surreptitious
relocation also denied Medicare beneficiaries and the general public access to
Petitioner’s business. It is undisputed that Petitioner did not meet the criteria of
supplier standard 8 and was therefore not operational on the date CMS attempted to
conduct an on-site visit. It is also undisputed that Petitioner did not meet the criteria of
supplier standard 2, which requires a supplier to report any change in information on its
supplier enrollment application within 30 days of the change. CMS has scarce
resources to regulate a vast number of suppliers through unannounced site visits, and
the change of address rules, which Petitioner clearly did not take reasonable care to
follow, serve an important function in this compliance work. Because it has been
established that Petitioner did not meet the requirements of two supplier standards, I
need not consider the argument that CMS was also authorized to revoke Petitioner’s
supplier number based on its noncompliance with supplier standard 7. See
18661CPayday.com, DAB No. 2289, at 13 (2009) (“[F]ailure to comply with even one
supplier standard is a sufficient basis for revoking a supplier’s billing privileges.”).

Petitioner attributes its revocation to having been deliberately misled by its delegated
manager that all needed documentation, including notification to CMS of its address
change, was provided and approved by Medicare. P. Br. at 1. For the purposes of
summary judgment, I accept Petitioner’s assertions as true. Nevertheless, once
Petitioner’s owner was on notice that the change of business location form was returned
or insufficient postage in May 2010, it was not until August 2010, after the
reconsideration hearing, that Petitioner’s owner took action to submit the change of
address form and application along with its hearing request. Petitioner’s owner knew
then that CMS had no record of its whereabouts for an extended period of time, and he
still did not take reasonable steps to ensure proper notification. Therefore, I do not find
Petitioner’s explanation grounds to disturb CMS’s revocation.

b. CMS is entitled to summary judgment.

CMS’s moves for summary judgment asserting that there are no material facts in dispute.
CMS Reply at 3. Petitioner does not argue that summary judgment is inappropriate but
instead argues that the revocation should be reversed based on the actions of its manager.
P. Br. at 1. No genuine issues of material fact in dispute exist in this case, and summary
judgment is appropriate. The Board stated the standard for summary judgment as
follows:
7

Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law. . .. The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of
material fact for trial and that it is entitled to judgment as a matter of

law. ... To defeat an adequately supported summary judgment motion, the
non-moving party may not rely on the denials in its pleadings or briefs, but
must furnish evidence of a dispute concerning a material fact — a fact that, if
proven, would affect the outcome of the case under governing law. . . . In
determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-
moving party, drawing all reasonable inferences in that party’s favor.

Senior Rehab. and Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
The role of an administrative law judge (ALJ) in deciding a summary judgment motion
differs from the ALJ’s role in resolving a case after a hearing. The ALJ should not assess
credibility or evaluate the weight of conflicting evidence. Holy Cross Vill. at Notre
Dame, Inc., DAB No. 2291, at 5 (2009).

This case requires an application of the law to the undisputed facts. The issues in this
case turn on the legal interpretation of the regulations, 42 C.F.R. §§ 424.57(c) and
424.535, and other regulatory provisions that govern denial of enrollment and revocation
of billing privileges. As previously discussed, Petitioner does not dispute that CMS was
not able to conduct an on-site visit because it did not properly notify CMS that it had
moved. Neither party asserts that a genuine dispute as to a material fact exists, and the
evidence does not reflect such a dispute. Accordingly, summary judgment is appropriate.

V. Conclusion

After reviewing the evidence in the light most favorable to Petitioner, I conclude that the
regulatory language is plain, and there is no genuine issue of material fact here. I
therefore grant summary judgment to CMS because CMS acted within its regulatory
authority to revoke Petitioner’s billing privileges, pursuant to 42 C.F.R.

§ 424.535(a)(5)(ii).

/s/
Joseph Grow
Administrative Law Judge

